Citation Nr: 1750073	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disorder, including degenerative arthritis, to include as secondary to his service-connected left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1988.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2017 at which time it was remanded for additional development to include the scheduling of a new VA examination.  Accordingly, in April 2017, the Veteran underwent a VA examination for his right knee disorder.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDING OF FACT

The Veteran's right knee disorder did not have its onset during active service and is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, including degenerative arthritis, to include as secondary to his service-connected left knee condition, have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected condition.  38 C.F.R. § 3.310 (2017).

The Veteran contends that his right knee disorder developed as a result of his military service.  He contends that his right knee pain was caused by either running in combat boots or lifting heavy objects in the motor pool.  He contends that he has experienced chronic right knee pain since service.

The Veteran maintains that, while an initial MRI in service in 1984 or 1985 failed to show signs of an injury, a subsequent MRI revealed a tear in the meniscus cartilage.  The Veteran argues that he suffered the tear during service, and that it was aggravated during physical training (PT) and other required activities in service.

Alternatively, the Veteran contends that his right knee disorder is secondary to his service-connected left knee condition.  The Veteran asserts that he had to overcompensate for his left leg due to pain caused by his service-connected left knee disability.

At his hearing in October 2016, the Veteran indicated that he did not recall injuring the right knee during service.  However, he recalled having knee pain in service as a result of physical activities.  The Veteran testified that his doctors have suggested that his right knee problems were due to problems with his left knee.

Service treatment records (STRs) reflect that on October 2, 1970, the Veteran was seen for complaints of pain in the right knee, with no history of trauma.  An x-ray study of the right knee revealed no significant abnormalities, and the report indicates an impression of possible early chondromalacia.  A record dated October 5, 1970, indicates that the Veteran's pain and swelling were gone and that x-ray results were normal.  During an annual physical examination in July 1976, it was noted that the Veteran was receiving physical therapy for swollen joints, right knee.  The record indicates that the Veteran's right leg had been fractured in Vietnam, and a clinical evaluation of the lower extremities was reported as normal.  In his June 1988 separation examination, the Veteran complained of left knee pain; however, no complaints of the right knee were noted.

Post service treatment records include medical records from Madigan Army Medical Center dated from May 1996 to January 2015.  The records show that the Veteran received treatment for a chronic right knee disorder, diagnosed as internal derangement of knee medial meniscus in August 2008, and degenerative arthritis of the right knee on June 27, 2008.  Thus, the Board finds that the Veteran has a current disability and meets the first requirement for service connection.

In the January 2011 substantive appeal (VA Form 9), the Veteran indicated that he did not want to have surgery for his knee while in service because he thought that it may decrease his chances for promotion or result in his release from active duty.  He stated that he injured his knee in service and the condition has been affecting him since he left the military.

In an October 2011 statement, the Veteran stated that his knee condition started in Vietnam when he broke his ankle in a non-combat injury.  The Veteran indicated that in the 1980s he started complaining of right knee pain.  The Veteran believes that the continued physical training in combat boots exacerbated the problem by placing even more pressure on the meniscus cartilage.  The record includes statements from the Veteran's wife and son indicating that the Veteran's knee has caused him problems since service.

The Veteran was afforded a VA examination in October 2010.  The Veteran was diagnosed with degenerative arthritis of the right knee, status post arthroscopic surgeries with residual scars.  However, because no opinion was provided as to the etiology of the right knee disorder, the Board determined that the October 2010 VA examination was inadequate.

Accordingly, the Veteran underwent a new VA examination in April 2017.  The report indicates that the Veteran's diagnoses included knee meniscal tear, right knee cartilage restoration surgery, and arthritic conditions.  Diagnostic testing indicates that there was degenerative or traumatic arthritis documented in both knees.  The December 2016 MRI of the right knee indicates abnormal T2 signal within the body and posterior horn of the medial meniscus may be due to degeneration versus prior repair; mild edema within the suprapatellar fat pad likely due to impingement; and bony contusion within the trochlea and superior pole of the patella.

The April 2017 VA examiner indicated that the Veteran's knee condition is better characterized as mild bilateral degenerative joint disease or osteoarthritis, s/p right knee arthroscopic meniscal tear repair (twice) and chronic left knee meniscal tear.  The examiner found no significant functional impairment other than the inability for prolonged standing or walking.  The examiner provided a medical opinion regarding the etiology of the Veteran's right knee disorder.  The examiner found that regarding direct service connection, it is less likely than not that the Veteran's right knee condition is related to service.  The examiner stated that it is less likely than not that any right knee disabilities caused by or had onset during the Veteran's active service.  The examiner explained that the available STRs show that the Veteran was seen for an acute and transitory episode of right knee pain in October 1970 but that subsequent records were silent for an ongoing right knee condition.

The examiner found that regarding secondary service connection, it is less likely than not that the veteran's right knee condition is secondary to his service-connected left knee condition.  It is less likely than not that the veteran's right knee disability was caused by the service-connected left knee disability.  The examiner explained that the Veteran reports that his initial right knee meniscal tear was related to an on-the-job injury 2 years after he retired.  The examiner stated that there is no objective evidence that he was having right knee symptoms prior to this injury other than the single episode of right knee pain in 1970.

The examiner found that, regarding aggravation, it is less likely than not that the Veteran's right knee condition was aggravated the service-connected left knee disability.  The examiner opined that it is less likely than not that the Veteran's right knee disability has been chronically worsened by the veteran service-connected left knee disability.  The examiner explained that the Veteran's acute right meniscal tear was caused by an on-the-job lifting injury 2 years after his retirement, and that there is no objective evidence to link his left knee condition and acute right knee meniscal tear.

The April 2017 VA examiner provided a clear rationale to for his opinions regarding the etiology of the Veteran's right knee disorder.  Therefore, the Board finds that the April 2017 VA examination is highly probative for purposes of determining service connection for the Veteran's right knee disorder

The Veteran first filed his claim for a right knee condition in November 2009, despite contending that his pain began in service and increased in severity after leaving service in 1988.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has not ignored the Veteran's statements regarding what he believes to be the cause of his right knee disability.   It is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of conditions that are complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The time periods involved in this case as well as the injury history make the question of onset, cause, or possible aggravation of the right knee condition a complex question.  This question cannot be answered based on based on observation or analysis by a layperson.  His nexus statements are not competent evidence.

The Board has considered the Veteran's lay statements as well as the statements from his wife and son, but finds that the Veteran's STRs, medical records, the delay in filing claims, and the April 2017 VA examination to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, post-service treatment records, and lay statements, the Board finds no evidence of an in-service occurrence of a right knee injury in the Veteran's records to satisfy evidence of a direct service connection for his right knee condition.  See 38 C.F.R. § 3.102.

Regarding secondary service connection, the Veteran contends that his right knee disorder is caused by his service-connected left knee condition.  The Veteran was service connected for a left knee condition in September 1988.  However, as discussed above, the April 2017 VA examiner indicated that the Veteran's right knee disorder is less likely than not caused or aggravated by the Veteran's service-connected left knee disability.  Therefore, service connection on a secondary basis is not warranted.

For the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, to include as secondary to his service-connected left knee condition; therefore, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


